Case: 16-11279   Date Filed: 02/21/2017   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11279
                        Non-Argument Calendar
                      ________________________

                       Agency No. A200-683-434



ALVARO URIEL VAZQUEZ-PULIDO,

                                                                    Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (February 21, 2017)

Before MARTIN, FAY and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-11279    Date Filed: 02/21/2017   Page: 2 of 8


      Alvaro Uriel Vazquez-Pulido petitions for review of the Board of

Immigration Appeals (“BIA”) order affirming the denial by the immigration judge

(“IJ”) of his application for cancellation of removal. We dismiss the petition for

lack of jurisdiction.

                                I. BACKGROUND

      Vazquez-Pulido, a native and citizen of Mexico, illegally entered the United

States by walking across the international border near Nogales, Arizona, on April

30, 2000. Vazquez-Pulido was arrested for domestic violence on March 22, 2006,

and subsequently pled guilty to violating Ala. Code § 13A-6-132, domestic

violence in the third degree. The Department of Homeland Security Immigration

and Customs Enforcement (“ICE”) located Vazquez-Pulido while he was

incarcerated in Clanton, Alabama, after he was arrested on May 31, 2010, for his

failure to appear in connection with his domestic violence conviction.

      In June 2010, ICE served Vazquez-Pulido with a Notice to Appear and

charged him as removable under the Immigration and Nationality Act (“INA”) §

212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), for being in the United States without

being admitted or paroled. After a change of venue, Vazquez-Pulido appeared

before an IJ, confirmed the charge of removal had been sustained, and sought

cancellation of removal. In his application for cancellation of removal, Vazquez-




                                          2
              Case: 16-11279    Date Filed: 02/21/2017   Page: 3 of 8


Pulido stated his removal would result in exceptional and extremely unusual

hardship to his spouse and two children, all of whom were United States citizens.

      At the merits hearing, Vazquez-Pulido testified he continuously had

remained in the United States since his entry in April 2000. He began working as a

construction worker upon entry and currently was working as a remodeler for his

mother-in-law. He was active in his children’s lives, took them to school, helped

them with homework, and played with them. He testified he did not know whether

he would be able to find a job if he was deported back to Mexico. He had

contacted friends in Mexico, who told him it was hard to find work because

employers required the education equivalent of a high school diploma. He did not

know whether he would take his family to Mexico if he was deported and whether

he could support his family even if he secured employment. He confirmed his

children did not have health problems, and his relatives live in Mexico.

      The IJ denied the application for cancellation of removal, because Vazquez-

Pulido failed to establish (1) he met the continuous physical presence requirement

and (2) his removal would result in exceptional and extremely unusual hardship to

his two children. On appeal, the BIA remanded the case to the Immigration Court

for further consideration of the continuous-physical-presence claim and a complete

analysis of the hardship claim. On remand, a second IJ fully examined Vazquez-

Pulido’s claims and found he had failed to demonstrate he had met the continuous-


                                         3
              Case: 16-11279    Date Filed: 02/21/2017   Page: 4 of 8


physical-presence requirement; even presuming he had met that eligibility

requirement, he had failed to meet his burden of proving his children would suffer

an exceptional and extremely unusual hardship if he was removed.

      Vazquez-Pulido appealed the IJ’s remand decision. The BIA conducted a de

novo review and dismissed Vazquez-Pulido’s appeal. The BIA agreed Vazquez-

Pulido did not establish any of his qualifying relatives would face exceptional and

extremely unusual hardship upon his removal to Mexico. The BIA noted: (1)

Vazquez-Pulido was undecided about whether his two children would return to

Mexico with him if he was removed; (2) even if removed, his two children would

have access to education in Mexico; (3) the children were in good health; (4)

Vazquez-Pulido was in good health; and (5) Vazquez-Pulido had a skill set to

secure employment in Mexico. The BIA also noted the children were young;

Vazquez-Pulido’s relatives lived in Mexico, which would ease the transition; and

the record did not establish the children would suffer exceptional and extremely

unusual hardship if relocated to Mexico. Alternatively, the BIA determined, if the

children remained in the United States, Vazquez-Pulido’s wife could provide for

them, and her extended family might offer additional support.

      On petition for review, Vazquez-Pulido argues the BIA erred in interpreting

and applying the INA provision regarding credibility findings. Because there was

no adverse credibility finding, the BIA should have accepted his testimony as true.


                                         4
              Case: 16-11279    Date Filed: 02/21/2017   Page: 5 of 8


Therefore, the BIA should have found his uncontroverted testimony established the

requisite hardship for cancellation of removal. He asserts the BIA failed to

consider salient facts; consequently, the BIA did not properly conduct a

cumulative-hardship analysis. He also contends the BIA and IJ were

fundamentally unfair in discarding his testimony and documentary evidence;

absent controverting evidence, his testimony and evidence established he met the

requirements for cancellation of removal.

                                II. DISCUSSION

      “When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopted the IJ’s decision.” Rodriguez v. U.S. Att’y

Gen., 735 F.3d 1302, 1308 (11th Cir. 2013). We review jurisdictional questions,

legal issues, and constitutional claims de novo. Rivas v. U.S. Att’y Gen., 765 F.3d

1324, 1328 (11th Cir. 2014), cert. denied, Rivas v. Holder, 135 S. Ct. 1414 (2015).

We are precluded from reviewing certain discretionary decisions pursuant to INA §

242(a)(2)(B), 8 U.S.C. § 1252(a)(2)(B). See INA § 242(a)(2)(B), 8 U.S.C. §

1252(a)(2)(B). The INA § 242(a)(2)(B), 8 U.S.C. § 1252(a)(2)(B), jurisdictional

bar provides we lack jurisdiction to review any judgment regarding cancellation of

removal, or any other decision or action (other than asylum) the INA leaves to the

discretion of the Attorney General or the Secretary of Homeland Security. Id.; see

also Kucana v. Holder, 558 U.S. 233, 247, 130 S. Ct. 827, 836-37 (2010)


                                         5
              Case: 16-11279     Date Filed: 02/21/2017   Page: 6 of 8


(recognizing the jurisdiction-stripping provisions of the INA bar “review of

discretionary decisions only when Congress itself set out the Attorney General’s

discretionary authority in the statute”). Notwithstanding the discretionary-decision

bar, we retain jurisdiction to review constitutional challenges or questions of law

raised in a petition for review. INA § 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D); see

also Butalova v. U.S. Att’y Gen., 768 F.3d 1179, 1183 (11th Cir. 2014).

      An alien, however, cannot invoke INA § 242(a)(2)(D), 8 U.S.C. §

1252(a)(2)(D), to give us jurisdiction to consider “constitutional” claims that mask

a claim of abuse of discretion. See Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1284

(11th Cir. 2007). Similarly, an alien cannot present a challenge to evidentiary

sufficiency as a meaningful question of law. Garcia v. Att’y Gen. of U.S., 329 F.3d

1217, 1222 (11th Cir. 2003). A “garden-variety abuse of discretion argument” the

BIA or IJ failed to weigh properly the factual scenario the alien presented does not

present a legal question. Jimenez-Galicia v. U.S. Att’y Gen., 690 F.3d 1207, 1210-

11 (11th Cir. 2012) (citation and internal quotation marks omitted).

      An alien may cancel his removal from the United States and adjust his status

to lawful permanent resident if he (1) has continuous physical presence in the

United States for ten years, (2) is of good moral character, (3) has not committed

one of a number of specified crimes, and (4) shows his qualifying relative will

suffer “exceptional and extremely unusual hardship” upon his removal. INA §


                                          6
              Case: 16-11279     Date Filed: 02/21/2017   Page: 7 of 8


240A(b), 8 U.S.C. § 1299b(b). Whether the requisite hardship has been shown is a

discretionary decision we cannot review. See Gonzalez-Oropeza v. U.S. Att’y

Gen., 321 F.3d 1331, 1332-33 (11th Cir. 2003).

      Because the BIA issued its own opinion and did not expressly adopt any

portion of the IJ’s decision, we review only the BIA’s decision. Rivas, 765 F.3d at

1328. To the extent Vazquez-Pulido challenges the IJ’s finding on continuing

physical presence, that issue is not before this court, because the BIA did not reach

it. See Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). Although

Vazquez-Pulido argued before the BIA he was deprived of due process, his

argument is abandoned because it was not raised in his petition to this court.

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

      The other arguments Vazquez-Pulido raises are barred by the discretionary-

decision bar. INA § 242(a)(2)(B), 8 U.S.C. § 1252(a)(2)(B). Although he frames

his arguments in terms of legal error or fairness concerns, the gravamen of his

arguments is the BIA erred in its weighing of the evidence as to hardship. Arias,

482 F.3d at 1284; Garcia, 329 F.3d at 1222. These evidentiary claims are not

questions of law or constitutional challenges but are abuse-of-discretion

arguments, which we are barred from reviewing. INA § 242(a)(2)(B), 8 U.S.C.

§ 1252(a)(2)(B); INA § 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D); Jimenez-Galicia,




                                          7
              Case: 16-11279    Date Filed: 02/21/2017   Page: 8 of 8


690 F.3d at 1210-11. Consequently, we lack jurisdiction over Vazquez-Pulido’s

challenges to the BIA decision denying his application for cancellation of removal.

      PETITION DISMISSED.




                                         8